Citation Nr: 1411472	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-10 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ankylosing spondylitis, to include as secondary to intervertebral disc syndrome of the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1993 to August 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that in February 2014 the Veteran submitted additional medical evidence in connection with his claim.  Although the RO did not review this evidence, the Veteran did submit a waiver of the RO's initial consideration of the evidence.  Therefore, the Board will proceed with a decision.

The Virtual VA paperless claims processing system includes a copy of the Veteran's January 2013 appellate brief; however, the remainder of the records in that system are either duplicative or irrelevant to the issue on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's ankylosing spondylitis had its onset during active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, ankylosing spondylitis is due to active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination reached herein, the Board finds that no discussion of VA's duties to notify and assist claimants is necessary as any error that was committed as to either the duties to notify or assist is harmless.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013).

First, the evidence of record establishes a current diagnosis of ankylosing spondylitis, as indicated by private treatment records and a December 2009 VA examination.  Second, there is no diagnosis of ankylosing spondylitis during service or within one year of discharge.  The issue is, therefore, whether the evidence of record indicates that, despite this lack of objective evidence, the ankylosing spondylitis was incurred in service.  See 38 C.F.R. § 3.303(d).  Here, the December 2009 VA examiner provided a negative nexus opinion, noting that the question of a relationship to service was hard to answer. The examiner stated that there was no definitive evidence of the disease during service and that it was diagnosed seven years after service. The Board notes that the lack of a diagnosis during service is not fatal to a Veteran's claim, particularly where the Veteran alleges onset of symptoms during service.

To the contrary, in a May 2013 private treatment record and upon a review of the Veteran's service treatment records, the Veteran's private treating physician stated that the symptoms of the ankylosing spondylitis clearly date back to the early 1990s, during active service.  The physician noted that although there was no earlier radiographic evidence or physical findings of ankylosing spondylitis, the absence of such findings is quite typical for this disease.  

Thus, resolving all benefit of the doubt to the Veteran, the preponderance of the evidence indicates that service connection for ankylosing spondylitis is warranted.  See 38 U.S.C.A. § 5107, 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for ankylosing spondylitis, to include as secondary to intervertebral disc syndrome of the lumbosacral spine is granted.




____________________________________________
K. MILLIKAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


